Citation Nr: 1324709	
Decision Date: 08/02/13    Archive Date: 08/13/13

DOCKET NO.  09-26 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a right eye disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her daughter


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1962 to June 1963.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In June 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In April 2013, the Board remanded the Veteran's claim for additional development.  In pertinent part, the Board instructed that the RO/AMC secure complete copies of the records from the VA Medical Center in Detroit, Michigan (not already associated with the claims file), to specifically include the informed consent form(s) for the Veteran's August 2008 cataract surgery.  All attempts to obtain these records were to be documented in the claims file, and the Veteran was to be notified of any unsuccessful efforts and allowed the opportunity to obtain and submit those records for VA review.  A review of the record reflects that VA treatment records from the VA Medical Center in Detroit, Michigan were associated with the Veteran's Virtual VA file subsequent to the Board remand.  However, these records appear to date back to November 2012 and do not include the informed consent form(s) specifically requested in the Board's April 2013 remand.  The record does not demonstrate that the AMC specifically requested a copy of the informed consent form(s), and there is no documentation in the record that any efforts to obtain the requested records were unsuccessful.  A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders and provides that the Secretary of VA has a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, a remand is warranted to secure a copy of the informed consent form(s) for the Veteran's August 2008 cataract surgery.

Additionally, the Board instructed that the RO/AMC afford the Veteran a new examination once the consent form(s) were obtained.  The Veteran underwent VA examination in May 2013.  However, as the informed consent form(s) were not obtained pursuant to the Board's instructions, the VA examiner was unable to review this evidence, which was an integral part of the opinion request.  As such, the VA examination and opinion are inadequate for purposes of determining entitlement to compensation, and a remand is warranted to afford the Veteran an additional VA examination following the obtainment of the informed consent form(s), if possible.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012). 

Accordingly, the case is REMANDED for the following actions:

1. Secure complete copies of the informed consent form(s) for the Veteran's August 2008 cataract surgery.  All attempts to obtain these records should be documented in the claims file.  The Veteran should be notified of any unsuccessful efforts and permitted the opportunity to obtain and submit those records for VA review in accordance with 38 C.F.R. § 3.159(e).

2. Only if the above requested informed consent form(s) for the Veteran's August 2008 cataract surgery are obtained, afford the Veteran a new VA examination.  Any indicated studies and tests should be completed.  The examiner should list all diagnoses related to the Veteran's right eye, to include the Veteran's reported symptoms relating to a stitch in her right eye.  When providing the opinion requested below, the VA examiner should consider and comment upon all eye disabilities diagnosed during the pendency of the appeal.  The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran sustained a right eye disability that was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in performance of the August 15, 2008 extracapsular cataract extraction with intraocular lens implantation and anterior vitrecomy of the right eye.

The examiner must also provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the consequences of the August 15, 2008 cataract surgery were or were not reasonably foreseeable.  In doing so, please note review of the informed consent form(s) and whether any treatment was rendered without the Veteran's informed consent.

The VA examiner is requested to provide a thorough rationale for any opinion provided.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3. Thereafter, readjudicate the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002) for a right eye disability.  If the benefit sought on appeal remains denied, issue the Veteran and her representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


